Citation Nr: 1643656	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-02 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a temporary total rating based on surgical or other treatment necessitating convalescence for a service-connected back disability in January 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran disagreed with this decision in June 2010.  She perfected a timely appeal in January 2012.  A Travel Board hearing was held at the RO in July 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  The record evidence shows that the Veteran had spinal fusion surgery at a non-VA hospital on January 15, 2003, and was hospitalized following this surgery until January 21, 2003; a copy of these records initially was date-stamped as received by VA on January 20, 2005.

2.  In statements on a VA Form 21-0820 dated on June 23, 2009, and date-stamped as received by VA on June 24, 2009, 2010, the Veteran requested a temporary total disability rating based on the need for convalescence following her January 2003 spinal fusion surgery; attached to this form were copies of the Veteran's January 2003 spinal fusion surgery records.


CONCLUSION OF LAW

The criteria for a temporary total rating based on surgical or other treatment necessitating convalescence for a service-connected back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.400(o)(2), 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by letters dated in September 2009 and in May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  These letters notified the Veteran of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claim.

VA also complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran also does not contend, and the evidence does not show, that she is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain her SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Board notes here that VA is not required to provide the Veteran with an examination concerning her temporary total rating claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be explained below in greater detail, the dispositive issue in this appeal is whether the Veteran filed her temporary total rating claim within 1 year of the date of her spinal fusion surgery.  In other words, the outcome of this appeal turns on application of the law to the undisputed facts.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Thus, any error in compliance with the VCAA in this appeal is not prejudicial and the Board may proceed to adjudicate this claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing prejudicial error).


Temporary Total Rating Claim

The Veteran contends that she is entitled to a temporary total rating claim for surgical treatment which required a period of convalescence following spinal fusion surgery at a non-VA hospital on January 15, 2003.  She also contends that, although she attempted to file a temporary total rating claim shortly after her spinal fusion surgery, she was advised by VA Regional Office personnel that she was not eligible for a temporary total rating and did not pursue the claim further until realizing in 2009 that she potentially could be entitled to a temporary total rating.

Laws and Regulations

A temporary total disability rating may be assigned under either 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.  As relevant to the Veteran's currently appealed claim, a temporary total disability rating will be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2015).

A temporary total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence, (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

The effective date of a temporary total rating assigned under either § 4.29 or § 4.30 is governed by the regulation concerning the effective date for increased ratings.  38 C.F.R. § 4.29(d).  For increased ratings, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  The regulation governing effective dates for increased ratings also prohibits a retroactive award for an increased rating after basic entitlement has ended (such as a temporary total rating claim filed more than 1 year after the surgical treatment or convalescence has ended).  See 38 C.F.R. § 3.400(o)(1).

Factual Background and Analysis

The Board finds that the Veteran's claim of entitlement to a temporary total disability rating based on surgical or other treatment necessitating convalescence associated with spinal fusion surgery in January 2003 must be denied as a matter of law.  It is undisputed that the Veteran is seeking a temporary total disability rating based on surgical or other treatment necessitating convalescence associated with spinal fusion surgery related to her service-connected low back disability.  It also is undisputed that the Veteran did not file her temporary total rating claim until June 24, 2009, more than 6 years after her surgery and post-surgical convalescence had ended.  As the AOJ noted in the December 2011 Statement of the Case, the Veteran's June 2009 application for a temporary total rating based on her January 2003 spinal fusion surgery was untimely filed.  The Board notes in this regard that a copy of the Veteran's January 2003 spinal fusion surgery records was date-stamped as received by VA on January 20, 2005.  Even assuming for the sake of argument only that a temporary total rating claim could have been inferred by VA based on the records date-stamped as received by VA in January 2005, this evidence still was received by VA approximately 2 years after the Veteran's spinal fusion surgery in January 2003.  

The laws and regulations governing the effective date of a temporary total rating are clear.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In order to be considered, a temporary total rating claim must be filed within 1 year of the date that it is factually ascertainable that a service-connected disability worsened if the claim is received within 1 year from such date and no retroactive award of increased compensation may be awarded after basic entitlement has ended.  In other words, the Veteran had 1 year from the date of her spinal fusion surgery to file her temporary total rating claim.

The Veteran has asserted in lay statements and Board hearing testimony that she should not be penalized for her failure to file for a temporary total rating claim within 1 year of her spinal fusion as she contends that she was advised incorrectly by AOJ personnel that she was not entitled to file this claim when she sought to file it shortly after her surgery.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with the regularity of Board procedures, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of regularity to procedures at the AOJ level.  The Court specifically held in Mindenhall that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in AOJ operations.  Thus, the Veteran's lay assertions that she was given incorrect advice on her eligibility to file for a temporary total disability rating claim by AOJ personnel is insufficient to rebut the presumption that such personnel properly discharged their duties.

Although sympathetic to the Veteran's situation, the Board observes that the payment of monetary benefits must be authorized by statute.  The principles of equity cannot be applied to award benefits that are not authorized by statute.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Therefore, the Board is without authority to grant the Veteran's claim on an equitable basis and instead is constrained to follow the specific provisions of law governing temporary total disability ratings.  See also 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  And, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a temporary total rating based on surgical or other treatment necessitating convalescence for a service-connected back disability in January 2003 is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


